UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6469



PHENROY DAY,

                                              Petitioner - Appellant,

             versus


RONALD ANGELONE, Director, Department          of
Corrections; LISA EDWARDS, Warden,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-106-AM)


Submitted:    August 28, 2003             Decided:     September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Phenroy Day, Appellant Pro Se.     Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Phenroy Day, a state prisoner, seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).     An appeal may not be taken from the final order in

a habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).

When, as here, a § 2254 petition is dismissed solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the magistrate judge was correct in

its procedural ruling.’”         Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).         We have independently reviewed the

record and conclude that Day has not made the requisite showing.

See Miller-El v. Cockrell, 537 U.S. 322,             , 123 S. Ct. 1029, 1039

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are    adequately   presented     in   the

materials      before   the    court   and    argument   would   not    aid   the

decisional process.



                                                                       DISMISSED


                                        2